 1

 2

 3

 4

 5
                                  2UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   MADIHA MINER,

 9                               Plaintiff,                   Case No. C19-823-RAJ

10           v.                                               ORDER GRANTING MOTION TO
                                                              PROCEED IN FORMA PAUPERIS
11   ISSAQUAH POLICE DEPARTMENT,

12                               Defendant.

13

14           Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-

15   entitled action. (Dkt. # 1.) As Plaintiff’s initial proposed complaint identified a second Plaintiff,

16   but Plaintiff failed to include a second IFP application for that individual, she was advised by the

17   Clerk of the Court that her IFP application was deficient. (Dkt. # 2.) However, Plaintiff recently

18   filed a proposed amended complaint that no longer includes a second Plaintiff (dkt. # 5) and

19   therefore she has corrected this deficiency. As Plaintiff does not appear to have funds available

20   to afford the $400.00 filing fee, the Court GRANTS Plaintiff’s application to proceed in forma

21   pauperis. (Dkt. # 1.) Plaintiff shall note that leave to proceed as a pauper does not necessarily

22   entitle Plaintiff to a waiver of any other cost(s) of litigation.

23



     ORDER GRANTING MOTION TO PROCEED IN
     FORMA PAUPERIS - 1
 1          The Clerk is directed to mail a copy of this Order to Plaintiff and to the Honorable

 2   Richard A. Jones.

 3          Dated this 5th day of June, 2019.


                                                         A
 4

 5                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING MOTION TO PROCEED IN
     FORMA PAUPERIS - 2
